Title: To George Washington from John Jacob Ulrich Rivardi, 6 May 1794
From: Rivardi, John Jacob Ulrich
To: Washington, George


               
                  Sir,
                  Norfolk—6th May 1794.
               
               I take the liberty for the first time to address your Excellency concerning the difficulties which I meet in the performance of the Task, you did me the honor to entrust me with. I found in Baltimore the situation so advantageous, the soil so proper for fortification, & the zeal of the Inhabitants so favorable to my purpose, that after having given the necessary plans, I left the place with strong hopes that the works should be executed for the sums allowed by Government for that purpose.
               At my arrival here, I found an extensive Coast requiring multiplied points of defence, a soil loose, without the least adhesive quality, the people tho’ disposed to assist with all their power, much less numerous than at Baltimore, and I compared with great concern the sums allowed for the latter place and Norfolk.
               I tried the ground & found it is unavoidable to support it with an interior revetement of bricks or fascines. I should prefer the first as durable, particularly as the thickness of the ground before it will prevent any ball from penetrating deep enough to endanger the soldiers fighting behind. twelve hundred dollars would very likely be sufficient to obtain that end.
               Were it on a business in which the safety of the Country & my honor should not be interested, I should say that it is possible to regulate the works according to the given means, but in the present case I should highly blame myself if any thing was left undone, so as to afford an excuse for a bad defence hereafter, or an occasion to accuse me of ignorance or neglect.
               
               Since my arrival, public money has been expended only for the purchasing of materials & tools, the labour being done almost entirely by the Public. Governor Lee’s exertions & indefatigability have removed almost every obstacle which I undoubtedly should have experienced had he not been here as soon as myself. I crave your Excellency’s consideration on that subject & can assure, that nothing shall be done but what will be strictly necessary.
               
                  (signed) J.J.U. Rivardi.
               
            